DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Regarding claim 1, Applicant claims “…a state transition destination of a robot at next time.” And “…a state at next time estimated from a state at current time”.  The examiner notes that these limitations should state ““…a state transition destination of a robot at a next time.” And “…a state at the next time estimated from a state at a current time”.  
Claim 6 contains language similar to that of claim 1, and is similarly objected to.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A state candidate generation unit configured to generate…”, “A control amount estimation unit configured to estimate…”, “A state candidate evaluation unit configured to calculate…”, and “A selection unit configured to select…” in claim 1. The structure for these limitations are being interpreted as a CPU, as per Page 11 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iba (US 20110160908 A1), hereafter Iba.

Regarding claim 1, Iba teaches a robot control system comprising:
A state candidate generation unit configured to generate a state candidate that is a state transition destination of a robot at next time (0038, second arithmetic processing element generates a forward direction estimation position trajectory, 0036, position trajectory designates a position of the counter object in time);
A control estimation unit configured to estimate a control amount for transitioning to the state candidate (0038, second arithmetic processing element generates a forward direction estimation position trajectory, 0037, position trajectory candidates used to guide the agent to interact with the counter object);
A state candidate evaluation unit configured to calculate a distance between a target state of the robot and the state candidate, calculate a coincidence degree between (i) a state at next time estimated from a state at current time of the robot and the control amount and (ii) the state candidate, and set a sum of the distance and the coincidence degree as an evaluation value (0106, 3rd arithmetic processing element determines the center position trajectory of one position trajectory candidate with the highest total overlap degree); and
A selection unit configured  to select a state candidate with a minimum evaluation value from state candidates and generate a motion corresponding to the selected state candidate (0107, 3rd arithmetic processing element generates the action plan which makes the position trajectory of a racket).
Claim 6 is similar in scope to claim 1, and is similarly rejected.

Regarding claim 4, Iba teaches the robot control system according to claim 1, and further teaches wherein the state candidate generation unit generates the state candidate by selecting a point from disk-shaped sampling points centering on the state at the current time of the robot (Fig. 4a, trajectory having possibility disks, 0074, trajectory has a spread expressed by a solid line ring). 
Claim 9 is similar in scope to claim 4, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iba as applied to claim 1, and further in view of Limon (“Learning-based Nonlinear Model Predictive Control”), hereafter Limon.

Regarding claim 2, Iba teaches the robot control system according to claim 1, but fails to teach wherein the control amount estimate unit uses a machine learning model to estimate the control amount. 
Limon, however, teaches wherein a machine learning model is used in a model predictive control system (Abstract, model predictive control using a nonparametric machine learning technique to estimate the model function).
Iba and Limon are analogous because they are in the same field of endeavor, control systems. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the machine learning of Limon, as machine learning is well known within the art of control systems.
Claim 7 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 3, Iba teaches the robot control system according to claim 1, but fails to teach wherein the state candidate evaluation unit uses a machine learning model to estimate the control amount. 
Limon, however, teaches wherein a machine learning model is used in a model predictive control system (Abstract, model predictive control using a nonparametric machine learning technique to estimate the model function).
Iba and Limon are analogous because they are in the same field of endeavor, control systems. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the machine learning of Limon, as machine learning is well known within the art of control systems.
Claim 8 is similar in scope to claim 3, and is similarly rejected.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iba as applied to claim 1 above, and further in view of Kimura (US 20190240833 A1).

Regarding claim 5, Iba teaches the robot control system according to claim 1, but fails to teach wherein it further comprises:
A display unit, wherein:
The display unit displays errors of a result of motion generation, the distance, and the coincidence degree.
Kimura, however, does teach wherein it further comprises:
A display unit (0053, display unit for displaying), wherein:
The display unit displays errors (0092, appropriate errors displayed on display unit 4).
	Although the above references do not explicitly disclose that the display unit displays errors as a result of motion generation, the distance, and the coincidence degree, the examiner asserts that the specific errors shown by the display unit amount to a simple design choice, as there are a finite number of errors that could be displayed.
	Iba and Kimura are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the display of Kimura in order to provide a means of observing the motion generation. The motivation to combine is to allow an operator determine when an error has occurred.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kanemoto (US 20160129591 A1) teaches a controller for a moving robot utilizing both forward kinematics and inverse kinematics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664